UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-147056 (Exact Name of Registrant as Specified in Its Charter) Nevada 35-2302128 (State or Other Jurisdiction (IRS Employer Identification Of Incorporation or Organization) Number) 10775 Double R Boulevard Reno, Nevada (Address of Principal Executive Offices) (Zip Code) (775) 996 - 8200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesþ Noo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS: As of June 14, 2012, there were 89,804,393 shares of the registrant’s common stock issued and outstanding. GOLD AMERICAN MINING CORP. FORM 10-Q INDEX TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signature Page 23 GOLD AMERICAN MINING CORP (AN EXPLORATION STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF APRIL 30, 2012 (UNAUDITED) AND JULY 31, 2011. PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED APRIL 30, 2, 2007 (INCEPTION) TO APRIL 30, 2012 (UNAUDITED) PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY /(DEFICIENCY) FOR THE PERIOD FROM JULY 2, 2007 (INCEPTION) TO APRIL 30, 2012 (UNAUDITED) PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED APRIL 30, 2, 2007 (INCEPTION) TO APRIL 30, 2012 (UNDAUDITED) PAGES 5 - 15 NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS GOLD AMERICAN MINING CORP. (AN EXPLORATION STAGE COMPANY) CONTENTS PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Gold American Mining, Corp. (An Exploration Stage Company) Condensed Balance Sheets ASSETS April 30, 2012 July 31, 2011 (Unaudited) Current Assets Cash $ $ Prepaid Expenses - Total Current Assets Property and Equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts Payable and Accrued Expenses $ $ Accounts Payable - related party Notes Payable- related party Loans Payable - related party TotalLiabilities Commitments and Contingencies Stockholders' Deficiency Preferred stock, $0.00001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.00001 par value; 500,000,000 shares authorized, 89,804,393 and 89,804,393 issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ 1 Gold American Mining, Corp. (An Exploration Stage Company) Condensed Statements of Operations (Unaudited) For the Period For the Three Months Ended For the Nine Months Ended From July 2, 2007 (Inception) to April 30, 2012 April 30, 2011 April 30, 2012 April 30, 2011 April 30, 2012 Operating Expenses Professional fees $ Consulting Expense Exploration Costs - General and administrative Total Operating Expenses Loss from Operations ) Other Income/(Expenses) Interest Income - - - 20 22 Interest Expense ) LOSS FROM OPERATIONS BEFORE INCOME TAXES ) Provision for Income Taxes - NET LOSS $ ) $ ) $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the period - Basic and Diluted 2 Gold American Mining, Corp. (An Exploration Stage Company) Condensed Statement of Changes in Stockholders' Equity/(Deficiency) For the period from July 2, 2007 (Inception) to April 30, 2012 (Unaudited) Deficit Additional accumulated during Total Preferred stock Common stock paid-in exploration Stockholders' Shares Amount Shares Amount capital stage Equity/(Deficiency) Balance July 2, 2007 - $
